         Case 1:19-cv-01348-EMR Document 22 Filed 02/23/21 Page 1 of 5




             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
____________________________________
PETRINA SMITH,                       )
                                     )
            Plaintiff,               )
                                     )
v.                                   ) No. 19-1348C
                                     ) Judge Roumel
UNITED STATES OF AMERICA             )
                                     )
            Defendant.               )
                                     )

    THE PARTIES’ FOURTH JOINT MOTION TO AMEND THE PRE-CONDITIONAL
        CERTIFICATION DISCOVERY AND MOTION BRIEFING SCHEDULE

     Pursuant to Rules 6(b) and 6.1 of the Rules of the United States Court of Federal Claims

(RCFC), plaintiff, Petrina Smith, and defendant, the United States of America, respectfully

submit this joint motion to amend the pre-conditional certification discovery and motion briefing

schedule, by requesting a 90-day enlargement of time to the current schedule.

       This is our fourth request for an enlargement of time for this purpose. Good cause exists

for this motion. We previously requested, and the Court granted, one 63-day and two 90-day

enlargements of time for this purpose (ECF. No’s. 17, 19 and 21). The current conditional

certification deadlines are as follows: (ECF No. 21)


  Case Event                                                        Scheduled Date
  Deadline to Complete Pre-Conditional Certification Discovery      March 2, 2021

  Plaintiff’s Deadline to File Motion for Conditional Certification March 9, 2021

  Defendant’s Deadline to File its Opposition to Plaintiff’s        April 7, 2021

  Motion for Conditional Certification

  Plaintiff’s Deadline to File her Reply in Support of              April 21, 2021

  Motion for Conditional Certification
         Case 1:19-cv-01348-EMR Document 22 Filed 02/23/21 Page 2 of 5




       On January 25, 2021, defendant produced supplemental discovery and responses to

plaintiff’s counsel, including a sampling of Assistant Chiefs’ time, attendance and training

records. Plaintiff’s counsel is in process of evaluating this supplemental production, and the

parties are continuing to meet and to confer regarding defendant’s production, including

regarding the availability of the activity data requested by plaintiff. The parties had agreed that

plaintiff would re-notice the depositions, including the 30(b)(6) deposition(s), after plaintiff

counsel’s receipt of defendant’s supplemental production and responses. Plaintiff re-noticed the

depositions to be completed this month (February). Defendant, however, has advised plaintiff

that its designated 30(b)(6) witness will not be available until at least April 2021 due to personal

health reasons.

       Because the 30(b)(6) testimony regarding the classification of Assistant Chiefs is

necessary for plaintiff’s conditional certification motion, the parties have agreed to request this

further 90-day extension to the pre-conditional discovery and briefing schedule for good cause,

to allow time for plaintiff to complete the 30(b)(6) deposition(s) prior to briefing her motion for

conditional certification. In the event the designated 30(b)(6) witness is not available for a

deposition by the end of April, the parties agree to meet and to confer and to provide a

supplemental update and proposal to the Court. The parties also respectfully propose that within

14 days after the Court issues a decision regarding plaintiff’s motion for conditional certification,

the parties shall file a joint status report providing a proposal for further proceedings. Thus, the

parties have agreed and respectfully propose the following revised schedule:


  Case Event                                          Current Date             Proposed Date
  Deadline to Complete Pre-Conditional                March 2, 2021            May 28, 2021
  Certification Discovery
  Plaintiffs’ Deadline to File Motion for             March 9, 2021            June 4, 2021
  Conditional Certification
  Defendant’s Deadline to File its Opposition to      April 7, 2021            July 2, 2021
        Case 1:19-cv-01348-EMR Document 22 Filed 02/23/21 Page 3 of 5




 Plaintiff’s Motion for Conditional Certification
 Plaintiff’s Reply in Support of her Motion for   April 21, 2021         July 16, 2021
 Conditional Certification




                                               Respectfully submitted,

/s/ David R. Markham                           BRIAN M. BOYNTON
David R. Markham                               Acting Assistant Attorney General
Maggie Realin
Lisa Brevard
The Markham Law Firm
750 B Street, Suite 1950
San Diego, CA 92101
Telephone: (619) 399-3995
Facsimile: (619) 615-2067

Walter Pennington                              ROBERT E. KIRSCHMAN, JR.
Pennington Law Firm                            Director
3302 30th Street
San Diego, CA 92104
Telephone: (619) 940-6157
Stephen B. Morris                              /s/ REGINALD T. BLADES, JR.
The Law Offices of Stephen B. Morris           REGINALD T. BLADES, JR.
444 West C Street, Suite 300                   Assistant Director
San Diego, CA 92101
Telephone: (619) 239-1300
Facsimile: (619) 374-7082
                                               /s/ RAFIQUE O. ANDERSON
                                               RAFIQUE O. ANDERSON
                                               Trial Attorney
                                               Commercial Litigation Branch
                                               Civil Division
                                               Department of Justice
                                               P.O. Box 480
                                               Ben Franklin Station
                                               Washington, DC 20044
                                               Tel: (202) 305-3274
                                               Fax: (202) 514-7965
                                               Rafique.Anderson@usdoj.gov

                                               Of Counsel
                                               Robert Vega
                                               Staff Attorney
        Case 1:19-cv-01348-EMR Document 22 Filed 02/23/21 Page 4 of 5




                                       Personnel Law Group
                                       U.S. Department of Veterans Affairs
                                       Office of General Counsel
                                       P.O. Box 1427
                                       Hines, IL 60141
                                       Tel: 708-202-5210
                                       Cell: 202-873-5202

Attorneys for Plaintiff                Attorneys for Defendant


February 23, 2021
         Case 1:19-cv-01348-EMR Document 22 Filed 02/23/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 23rd day of February 2021, the foregoing The Parties’

Fourth Joint Motion To Amend The Pre Conditional Certification Discovery And Motion Briefing

Schedule was electronically filed with the Clerk of the Court using the ECF system, which sent

notification of such filing to all counsel of record who have enrolled and registered for receipt of

filings via the Court’s ECF system.
                                                    /s/ Leeanna Carcione
